                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:15-cv-553-FDW
                                (3:10-cr-69-FDW-1)

SHIRLEY INGRAM, JR.,                )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                        ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on remand from the Fourth Circuit Court of Appeals

for further consideration of Petitioner’s 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody, (Doc. 1).

       Petitioner filed his § 2255 Motion to Vacate on April 27, 2015. He subsequently filed a

number of Motions seeking to add, delete, and restate the various claims. (Doc. Nos. 2, 3, 4, 5, 7,

9, 10). On June 20, 2017, Petitioner filed a Motion for Summary Judgment in which he asked the

Court to “narrow[] the scope” of his Motion to Vacate to a single claim based on Mathis v. United

States, 136 S.Ct. 2243 (2016). (Doc. No. 11 at 12). The Court construed the Motion as withdrawing

all claims except for the Mathis claim and denied relief. (Doc. No. 12). Petitioner appealed and the

Fourth Circuit reversed, finding that Petitioner’s Motion for Summary Judgment conditioned the

withdrawal of his remaining claims on the success of his Mathis claim. The Fourth Circuit has

remanded for consideration of Petitioner’s remaining claims.

        Petitioner’s numerous overlapping filings have left the Court in doubt about the claims

upon which Petitioner seeks to proceed. To ensure that the Court considers all of the claims upon


                                                 1
which Petitioner seeks to proceed, Petitioner will be granted twenty (20) days to file a Superseding

Amended § 2255 Motion to Vacate, signed under penalty of perjury, that complies with all

applicable rules and procedures and includes all claims upon which Petitioner wishes to proceed.

See, e.g., Mayle v. Felix, 545 U.S. 644, 664 (2005) (discussing relation back). Any claims not

included in the Superseding Amended § 2255 Motion to Vacate will be waived. Failure to comply

with this Order may result in this case’s dismissal for lack of prosecution.

       The Court will direct that the United States file an Answer or other responsive pleading in

this case within thirty (30) days from the date when the Superseding Amended § 2255 Motion to

Vacate is docketed or, if no Superseding Amended § 2255 Motion to Vacate is filed, within sixty

(60) days of this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner shall file a Superseding Amended § 2255 Motion to Vacate within twenty

           (20) days from entry of this Order.

       2. The United States Attorney shall file an Answer or other responsive pleading to

           Petitioner’s Superseding Amended § 2255 Motion to Vacate, Set Aside, or Correct

           Sentence within thirty (30) days after the Superseding Amended § 2255 Motion to

           Vacate is docketed or, if no Superseding Amended § 2255 Motion to Vacate is filed,

           within sixty (60) days of this Order.

                                            Signed: May 30, 2019




                                                   2
